Title: From Thomas Jefferson to Francis Eppes, 22 April 1786
From: Jefferson, Thomas
To: Eppes, Francis



Dear Sir
London Apr. 22. 1786

I came over to this place on public business about six weeks ago, and expect to leave it within three or four days. Meeting accidentally with a light neat pattern of chessmen, I ask your acceptance of a set which I deliver with this letter to Fulwar Skipwith to be forwarded to you.
Mrs. Necks has presented to me an account against Mr. Wayles’s estate for £8-5-5 proved in Charles city court. I propose to leave with her before I go away, eight guineas, which if due from the estate I shall charge to it, and, if not due, I shall consider as a charity not illy bestowed.
Mr. Jones has visited me from Bristol. I avoided entering into any discussion about the particulars of his account, or even asking him what the balance was, but I explained to him the prospect of his receiving what is due to him from Mr. Wayles’s estate. I told him that on my departure from America I had relinquished all interference with the affairs of the estate, which were now entirely in your hands as the only acting executor; that I had put under your care not only all the part of Mr. Wayles’s estate which had come to me, but my own estate also. That the profits of it would be first applied to discharge some debts necessarily contracted during the war; that I had hopes this would be effected the present year; that after this the whole profits would be applied to the discharge of my part of the debt due to him, and to that of another debt I owed in Great Britain (by which I meant that to Kippon & Co. and their successors); that with respect to Mr. Wayles’s debt to him it would be of no consequence what the laws were nor  whether courts of justice were open or not; that we were all equally uneasy till this debt is paid, and that I thought he might be assured that yourself and Mr. Skipwith had it’s paiment in contemplation as your principal object. When speaking of the American debts in general, I told him that it was generally agreed that the principal with interest before and since the war should be paid, but no interest during the war. I did not apply this to our case, leaving that for him to do. This pill the merchants here find it difficult to swallow. But they do not expect this portion of interest, nor do I believe the candid ones think we ought to pay it. It is true they have lost this interest; but we have not gained it. We could not dispose of the produce of their money during the war for more than paid it’s taxes and other expences. We could not remit to them either the principal or interest, because their privateers seized it the moment it was out of port. It is a case therefore where a loss being certain on somebody, both parties may justifiably endeavor to shift it on the other. We the more justifiably, as they, not we, were the aggressors. I have received also a letter from McCaul. I have given him the same information I did to Jones as to the dispositions made for the paiment of my debt to Kippon & Co. I wrote explicitly that I did not think myself bound in conscience to pay the interest incurring during the war. Mr. Welch too has called on me on the subject of Mr. Wayles’s debt to his house. I gave him all the explanations I did to Jones; but told him we had always destined a debt due from Mr. Cary and T. M. Randolph, to pay his, and that it was to be hoped this might be effected without great delay; but referred him, as I did the others, absolutely to you, as I should not be in the way to intermeddle with the settlement of these affairs.
If you will send me a copy of Jones’s last account I will take measures to have enquiry made as to the prices of tobacco at the different epochs interesting to us. This being merely a letter of business I shall only add that this country refuses itself to all commercial arrangements with us; and pray you to present my good wishes to Mrs. Eppes and the little ones and to Mr. and Mrs. Skipwith and family. My dear Poll I hope is on the way to me. I endeavor not to think of her till I hear she is landed. Adieu my dear Sir and believe me to be with great sincerity Your affectionate humble servt.,

Th: Jefferson

